PER CURIAM.
Calvin Harrell (a sixteen year old) pled guilty to robbery, kidnapping and attempted murder. The trial court sentenced him to three concurrent thirty year terms of imprisonment with credit for time served and retained jurisdiction over one-third of the sentences.
He contends that when the trial court sentenced him as an adult it failed to comply with Section 39.111, Florida Statutes (1981). We agree and remand this cause for resentencing in accord with the provisions of Section 39.111(6)(d).
REMANDED FOR RESENTENCING.
ANSTEAD, DELL and WALDEN, JJ., concur.